Title: To Thomas Jefferson from La Valette, 11 September 1803
From: La Valette, Charles François Chandéon, Chevalier de
To: Jefferson, Thomas


          
            
              Monsieur
            
            a Paris ce 11. 7bre 1803
          
          Je ne veux point Laisser echapper L’occasion que me procure Mr. Wheaton negt. de La Nvelle. angleterre, je la saisis avec Empressement pour me rappeller a votre souvenir et vous assurer que les bontés et temoignages d’amitié que vous m’avés donnés pendant Le sejour que vous avés fait a Baltimore et a Paris sont et seront toujours presents dans ma memoire et burinés dans mon coeur.
          Jai bien souvent regretté ce tems heureux et particulierement dans ceux orageux que nous avons passé depuis. ils sont heureusement changés et nous sommes heureux: Dieu veuille les prolonger et nous y maintenir.
          Je desire de tout mon coeur que quelques circonstances vous ramene dans notre pays pour avoir encore le plaisir de vous voir, je suis trop vieux pour former le projet de retourner sur votre continent, quoique porté toujours de coeur et d’inclination pour cette terre cherie, cest un de mes regrets bien sinceres. J’ai appris dans le tems avec bien du plaisir votre nomination a la place de president du Congres mon interest vous a toujours suivi dans la carriere que vous avés parcouru, personne plus que moy n’a eprouvé une plus vive satisfaction en apprenant que vos concitoyens ont rendu justice a votre merite, vos Lumieres et vos talents. Soyes assuré des voeux bien sinceres que je fais pour votre bonheur.
          Recevés L’assurance de tous Les Sentiments que vous mavés inspirés
          Je suis avec Respect Monsieur Votre tres humble et tres obeissant serviteur
          
            
              de Lavalette
            
          
          
          Editors’ Translation
          
            
              Sir,
              Paris, 11 Sep. 1803
            
            I do not want to miss the opportunity that is provided by Mr. Wheaton, a New England merchant. I seize it eagerly to greet you and assure you that the kindness and friendship you showed me during your stays in Baltimore and Paris are and will always be present in my memory and burnished in my heart.
            How many times have I looked back with regret on those happy times, especially during the stormy times we have endured since then. Fortunately, times have changed and we are happy again. May God prolong and preserve this.
            I wish with all my heart that circumstances might bring you back to our country so I could have the pleasure of seeing you again. I am too old to envisage returning to your continent. This is one of my very deep regrets, since I remain attached by feeling and disposition to that cherished land. I was very pleased to learn about your nomination to the presidency of Congress. My interest has always followed you in the career you have pursued. No one felt greater satisfaction than I did in learning that your fellow citizens had justly rewarded your merit, enlightened ideas, and talent. Trust in my very sincere wishes for your happiness.
            Accept the assurance of all the sentiments you have inspired in me.
            I am with respect, Sir, your very humble and obedient servant.
            
              
                de Lavalette
              
            
          
        